DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 17 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8 and 9, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). It appears claims 16 and 17 should depend from claim 10, not claim 1, and will be treated as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recites the limitation "the grip" in line 1 of each respective claim.  There is insufficient antecedent basis for this limitation in the claim. It appears claims 14 and 15 should depend from claim 13, not claim 10, and will be treated as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267).
Regarding claim 1, Murakami teaches a beverage retainment kit (figure 4 and 6), comprising: a container (figure 4, reference 10) having an outer wall (figure 4, reference 10) and an inner wall (figure 4, reference 12), the inner wall having a connection means (figure 4, reference 60), wherein the container is vacuum sealed between the inner wall and the outer wall below the connection means (figure 1 and paragraph 46); and a gasket (figure 4 and 5, reference 62) that is engaged to the connection means of the container (figure 4 and 6, reference 72 and 68 engaged with reference 60), wherein the container is configured to receive a beverage can through an opening of the engaged gasket (figure 4 and 6 and paragraph 53: Once the beverage can is placed in the container, the beverage can extend through an opening of the gasket, at reference 74 through opening 70. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function), and the engaged gasket is adapted to contact at least a portion of the received beverage can so that the received beverage can will not fall out of the container when the container is inverted (figure 4). Although Murakami does not disclose the gasket being threadably-engaged with the internal thread section of the container and the container having an inner wall with an internal thread section, Murakami does teach a snap fit arrangement between the gasket and the container (figure 4, reference 60, 68 and 72 and paragraphs 52 and 53) which would act as a connection portion.
Murakami does not teach the inner wall having an internal threaded section, a gasket that is threadably-engaged to the internal threaded section of the container. However, Thompson does teach the container having a connection means in the form of a threaded section (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the gasket having a threaded element (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), wherein the inner wall includes the internal threaded section (figure 11b, reference 1185) and the gasket being threadably-engaged to the container (figure 11B, reference 1117).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include the inner wall having an internal threaded section, a gasket that is threadably-engaged to the internal threaded section of the container, as disclosed by Thompson, because having a thread would be a more secure attachment means. Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were art-recognized equivalent structures for connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap fit connection for a threaded connection. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 2, Murakami, in view of Thompson, teach all of the claim limitations of claim 1, as shown above. Furthermore, modified Murakami teaches the internal threaded section is above a non- threaded inner wall section of the container that extends inward toward a relative center of the container further than the internal threaded section of the container (figure 3: thread would be located near reference 36 which is above the non-threaded section 24 which extends inward).
Regarding claim 3, Murakami, in view of Thompson, teach all of the claim limitations of claim 2, as shown above. Furthermore, Murakami teaches the container is vacuum sealed between the outer wall and the non-threaded inner wall section (paragraph 46).
Regarding claim 7, Murakami, in view of Thompson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Murakami teaches the gasket comprises a curved profile that extends from a relative top of the gasket to a relative side of the gasket (figure 4, left and right side of 62 where the gasket transitions from 66 to 64 along a curve).
Regarding claim 8, Murakami, in view of Thompson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Murakami teaches the beverage can is a 16 oz. beverage can (figure 4 and 6: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function).
Regarding claim 9, Murakami, in view of Thompson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Murakami teaches the beverage can is a 12 oz. beverage can (figure 4 and 6: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function).
Regarding claim 10, Murakami teaches a beverage retainment kit (figure 4 and 6), comprising: a container (figure 4, reference 10) that is vacuum sealed (paragraph 46) between an outer wall (figure 4, reference 10) of the container and an inner wall (figure 4, reference 12) of the container below a connection means of the the inner wall (figure 4, reference 60), and a gasket (figure 4 and 5, reference 62) that is engaged to the connection means of the container (figure 4 and 6, reference 72 and 68 engaged with reference 60), wherein the container is configured to receive a beverage can through an opening of the engaged gasket (figure 4 and 6 and paragraph 53: Once the beverage can is placed in the container, the beverage can extend through an opening of the gasket, at reference 74 through opening 70. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function), and the engaged gasket is adapted to contact at least a portion of the received beverage can so that the received beverage can will not fall out of the container when the container is inverted (figure 4). Although Murakami does not disclose the gasket being threadably-engaged with the internal thread section of the container and the container having an inner wall with an internal thread section, Murakami does teach a snap fit arrangement between the gasket and the container (figure 4, reference 60, 68 and 72 and paragraphs 52 and 53) which would act as a connection portion.
Murakami does not teach the inner wall having an internal threaded section, a gasket that is threadably-engaged to the internal threaded section of the container. However, Thompson does teach the container having a connection means in the form of a threaded section (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the gasket having a threaded element (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), wherein the inner wall includes the internal threaded section (figure 11b, reference 1185) and the gasket being threadably-engaged to the container (figure 11B, reference 1117).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include the inner wall having an internal threaded section, a gasket that is threadably-engaged to the internal threaded section of the container, as disclosed by Thompson, because having a thread would be a more secure attachment means. Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were art-recognized equivalent structures for connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap fit connection for a threaded connection. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 11, Murakami, in view of Thompson, teach all of the claim limitations of claim 10, as shown above. Furthermore, modified Murakami teaches a non- threaded inner wall section of the container is below the internal threaded section, the non- threaded inner wall section extending inward toward a relative center of the container further than the internal threaded section (figure 3: thread would be located near reference 36 which is above the non-threaded section 24 which extends inward).
Regarding claim 12, Murakami, in view of Thompson, teach all of the claim limitations of claim 11, as shown above. Furthermore, Murakami teaches the gasket comprises a curved profile that extends from a relative top of the gasket to a relative side of the gasket (figure 4, left and right side of 62 where the gasket transitions from 66 to 64 along a curve).
Regarding claim 16, Murakami, in view of Thompson, teach all of the claim limitations of claim 10, as shown above. Furthermore, Murakami teaches the beverage can is a 16 oz. beverage can (figure 4 and 6: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function).
Regarding claim 17, Murakami, in view of Thompson, teach all of the claim limitations of claim 10, as shown above. Furthermore, Murakami teaches the beverage can is a 12 oz. beverage can (figure 4 and 6: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function).
Regarding claim 18, Murakami teaches a beverage retainment kit (figure 4 and 6), comprising: a container (figure 4, reference 10) that is vacuum sealed (paragraph 46) between an outer wall (figure 4, reference 10) of the container and an inner wall (figure 4, reference 12) of the container below a connection means of the inner wall (figure 4, reference 60), and a gasket (figure 4 and 5, reference 62) that is engaged to the connection means of the container (figure 4 and 6, reference 72 and 68 engaged with reference 60), the gasket having a curved profile that extends from a relative top of the gasket to a relative side of the gasket (figure 4, left and right side of 62 where the gasket transitions from 66 to 64 along a curve), wherein the container is configured to receive a beverage can through an opening of the engaged gasket (figure 4 and 6 and paragraph 53: Once the beverage can is placed in the container, the beverage can extend through an opening of the gasket, at reference 74 through opening 70. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function), and the engaged gasket is adapted to contact at least a portion of the received beverage can so that the received beverage can will not fall out of the container when the container is inverted (figure 4). Although Murakami does not disclose the gasket being threadably-engaged with the internal thread section of the container and the container having an inner wall with an internal thread section, Murakami does teach a snap fit arrangement between the gasket and the container (figure 4, reference 60, 68 and 72 and paragraphs 52 and 53) which would act as a connection portion.
Murakami does not teach the inner wall having an internal threaded section, a gasket that is threadably-engaged to the internal threaded section of the container. However, Thompson does teach the container having a connection means in the form of a threaded section (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the gasket having a threaded element (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), wherein the inner wall includes the internal threaded section (figure 11b, reference 1185) and the gasket being threadably-engaged to the container (figure 11B, reference 1117).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include the inner wall having an internal threaded section, a gasket that is threadably-engaged to the internal threaded section of the container, as disclosed by Thompson, because having a thread would be a more secure attachment means. Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were art-recognized equivalent structures for connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap fit connection for a threaded connection. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 19, Murakami, in view of Thompson, teach all of the claim limitations of claim 18, as shown above. Furthermore, modified Murakami teaches a non- threaded inner wall section of the container is below the internal threaded section, the non- threaded inner wall section extending inward toward a relative center of the container further than the internal threaded section (figure 3: thread would be located near reference 36 which is above the non-threaded section 24 which extends inward).

Claims 4-6, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267), as applied to claim 1 above, and further in view of La Kier et al. (US D551,984).
Regarding claim 4, Murakami, in view of Thompson, teach all of the claim limitations of claim 1, as shown above. 
Murakami, in view of Thompson, do not explicitly teach a grip on the outer wall of the container. However, La Kier does teach a grip on the outer wall of the container (figure 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Murakami, in view of Thompson, to include a grip on the outer wall of the container, as disclosed by La Kier, because having the grip allows for easily gripping the container with less worry of the container slipping out of the users hand.
Regarding claim 5, Murakami, in view of Thompson and La Kier, teach all of the claim limitations of claim 4, as shown above. Furthermore, La Kier teaches a grip on the outer wall of the container at least one transition portion (figure 3 and 4: the transition portion are the protrusions located between the recesses where the users hand goes).
Regarding claim 6, Murakami, in view of Thompson and La Kier, teach all of the claim limitations of claim 4, as shown above. Furthermore, La Kier teaches at least one recessed portion (figure 3 and 4: the recessed portion is where the users’ fingers would go, located between the protrusion defined as the transition portion).
Regarding claim 13, Murakami, in view of Thompson, teach all of the claim limitations of claim 10, as shown above. 
Murakami, in view of Thompson, do not explicitly teach a grip on the outer wall of the container. However, La Kier does teach a grip on the outer wall of the container (figure 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Murakami, in view of Thompson, to include a grip on the outer wall of the container, as disclosed by La Kier, because having the grip allows for easily gripping the container with less worry of the container slipping out of the users hand.
Regarding claim 14, Murakami, in view of Thompson and La Kier, teach all of the claim limitations of claim 13, as shown above. Furthermore, La Kier teaches a grip on the outer wall of the container at least one transition portion (figure 3 and 4: the transition portion are the protrusions located between the recesses where the users hand goes).
Regarding claim 15, Murakami, in view of Thompson and La Kier, teach all of the claim limitations of claim 13, as shown above. Furthermore, La Kier teaches at least one recessed portion (figure 3 and 4: the recessed portion is where the users’ fingers would go, located between the protrusion defined as the transition portion).
Regarding claim 20, Murakami, in view of Thompson, teach all of the claim limitations of claim 18, as shown above. 
Murakami, in view of Thompson, do not explicitly teach a grip on the outer wall of the container. However, La Kier does teach a grip on the outer wall of the container (figure 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Murakami, in view of Thompson, to include a grip on the outer wall of the container, as disclosed by La Kier, because having the grip allows for easily gripping the container with less worry of the container slipping out of the users hand.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12 and 14 of copending Application No. 17/702,594 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, copending application ‘594 (claim 1) teaches all of the claim limitations of claim 1.
Regarding claim 2, copending application ‘594 (claim 1) teaches all of the claim limitations of claim 2.
Regarding claim 3, copending application ‘594 (claim 1) teaches all of the claim limitations of claim 3.
Regarding claim 4, copending application ‘594 (claim 14) teaches all of the claim limitations of claim 4.
Regarding claim 7, copending application ‘594 (claim 1) teaches all of the claim limitations of claim 7.
Regarding claim 8, copending application ‘594 (claim 12) teaches all of the claim limitations of claim 8.
Regarding claim 9, copending application ‘594 (claim 11) teaches all of the claim limitations of claim 9.
Regarding claim 10, copending application ‘594 (claim 1) teaches all of the claim limitations of claim 10.
Regarding claim 11, copending application ‘594 (claim 1) teaches all of the claim limitations of claim 11.
Regarding claim 12, copending application ‘594 (claim 1) teaches all of the claim limitations of claim 12.
Regarding claim 13, copending application ‘594 (claim 14) teaches all of the claim limitations of claim 13.
Regarding claim 16, copending application ‘594 (claim 12) teaches all of the claim limitations of claim 16.
Regarding claim 17, copending application ‘594 (claim 11) teaches all of the claim limitations of claim 17.
Regarding claim 18, copending application ‘594 (claim 1) teaches all of the claim limitations of claim 18.
Regarding claim 19, copending application ‘594 (claim 1) teaches all of the claim limitations of claim 19.
Regarding claim 20, copending application ‘594 (claim 14) teaches all of the claim limitations of claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5, 6, 14 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/702,594, in view of La Kier et al. (US D551,984). 
Regarding claim 5, copending application ‘594 (claim 14) teaches all of the claim limitations of claim 4 as shown above. 
Copending application ‘594 does not teach the grip comprising at least one transition portion. La Kier does teach the grip on the outer wall of the container at least one transition portion (figure 3 and 4: the transition portion are the protrusions located between the recesses where the users hand goes).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the kit of copending application ‘594 to include the grip on the outer wall of the container at least one transition portion, as disclosed by La Kier, because including the transition allows for a comfortable grip on the container.
Regarding claim 6, copending application ‘594 (claim 14) teaches all of the claim limitations of claim 4 as shown above. 
Copending application ‘594 does not teach the grip comprising at least one recessed portion. La Kier does teach the grip on the outer wall of the container at least one recessed portion (figure 3 and 4: the recessed portion is where the users’ fingers would go, located between the protrusion defined as the transition portion).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the kit of copending application ‘594 to include the grip on the outer wall of the container at least one recessed portion, as disclosed by La Kier, because including the recess allows for a comfortable grip on the container.
Regarding claim 14, copending application ‘594 (claim 14) teaches all of the claim limitations of claim 13 as shown above. 
Copending application ‘594 does not teach the grip comprising at least one transition portion. La Kier does teach the grip on the outer wall of the container at least one transition portion (figure 3 and 4: the transition portion are the protrusions located between the recesses where the users hand goes).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the kit of copending application ‘594 to include the grip on the outer wall of the container at least one transition portion, as disclosed by La Kier, because including the transition allows for a comfortable grip on the container.
Regarding claim 15, copending application ‘594 (claim 14) teaches all of the claim limitations of claim 13 as shown above. 
Copending application ‘594 does not teach the grip comprising at least one recessed portion. La Kier does teach the grip on the outer wall of the container at least one recessed portion (figure 3 and 4: the recessed portion is where the users’ fingers would go, located between the protrusion defined as the transition portion).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the kit of copending application ‘594 to include the grip on the outer wall of the container at least one recessed portion, as disclosed by La Kier, because including the recess allows for a comfortable grip on the container.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735